RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 18a0093p.06

                  UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT



 MATTHEW GARY RICHARDSON,                             ┐
                              Petitioner-Appellant,   │
                                                      │
                                                       >      No. 17-5517
       v.                                             │
                                                      │
                                                      │
 UNITED STATES OF AMERICA,                            │
                              Respondent-Appellee.    │
                                                      ┘

                         Appeal from the United States District Court
                      for the Eastern District of Tennessee at Knoxville.
       Nos. 3:14-cr-00025-1; 3:16-cv-00398—Thomas A. Varlan, Chief District Judge.

                                 Argued: March 7, 2018

                             Decided and Filed: May 15, 2018

              Before: COLE, Chief Judge; WHITE and BUSH, Circuit Judges.

                                   _________________

                                       COUNSEL

ARGUED:        Laura E. Davis, FEDERAL DEFENDER SERVICES OF EASTERN
TENNESSEE, INC., Knoxville, Tennessee, for Appellant. Luke A. McLaurin, UNITED
STATES ATTORNEY’S OFFICE, Knoxville, Tennessee, for Appellee. ON BRIEF: Laura E.
Davis, FEDERAL DEFENDER SERVICES OF EASTERN TENNESSEE, INC., Knoxville,
Tennessee, for Appellant. Luke A. McLaurin, UNITED STATES ATTORNEY’S OFFICE,
Knoxville, Tennessee, for Appellee.
                                   _________________

                                        OPINION
                                   _________________

      HELENE N. WHITE, Circuit Judge. Petitioner Matthew Richardson appeals the district
court’s denial of his 28 U.S.C. § 2255 motion to set aside his sentence, challenging his
 No. 17-5517                                Richardson v. United States                                     Page 2


designation as an armed career criminal under 18 U.S.C. § 924(e), the Armed Career Criminal
Act (“ACCA”). We AFFIRM.

                                               I. BACKGROUND

         In 2012, after attempting to sell a sawed-off shotgun, Richardson pleaded guilty to
possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1). Based on Richardson’s
three prior Georgia burglary convictions,1 each of which qualified as a predicate “violent felony”
under the ACCA, the district court determined that Richardson was an armed career criminal and
sentenced him to 180 months’ imprisonment. Richardson did not appeal his sentence, but now
brings this § 2255 motion alleging that in light of Johnson v. United States, 135 S. Ct. 2551
(2015), his prior Georgia burglary convictions no longer qualify as predicate offenses under the
ACCA. The district court denied the motion,2 and this timely appeal followed.

                                        II. THE APPLICABLE LAW

         We review de novo whether Richardson’s prior convictions qualify as predicate violent
felonies under the ACCA. United States v. Hockenberry, 730 F.3d 645, 663 (6th Cir. 2013)
(citation omitted). The ACCA provides for a mandatory minimum sentence of 180 months when
a felon found guilty of possessing a firearm was previously convicted of at least three prior
“serious drug offense[s]” or “violent felon[ies].” 18 U.S.C. § 924(e)(1). As relevant here, the
ACCA defines “violent felony” to include “burglary.” Id. § 924(e)(2)(B)(ii).

         However, not every “burglary” conviction qualifies as a predicate offense under the
ACCA. As the Supreme Court explained, only “generic burglary”—defined as “an unlawful or
unprivileged entry into, or remaining in, a building or other structure, with intent to commit a
crime”—qualifies as a violent felony under the enumerated-crimes clause of the ACCA. Taylor
v. United States, 495 U.S. 575, 598 (1990). Thus, we must determine whether Richardson’s
three prior Georgia burglary convictions qualify as generic burglaries. To do so, we employ the
“categorical” approach. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016).

         1
             Richardson committed two of his burglaries in 1999 and one in 2003.
         2
           The district court initially refused to grant a certificate of appealability. Upon Richardson’s motion, the
district court reconsidered its decision and granted his request for a certificate of appealability.
 No. 17-5517                        Richardson v. United States                            Page 3


       Under the categorical approach, we must determine “whether the elements of the crime of
conviction sufficiently match the elements of generic burglary.” Id. The Supreme Court has
repeatedly cautioned that a court may look only at the elements of the statute of conviction and
not at the underlying facts of the offense. Taylor, 495 U.S. at 599–602. If the statute’s elements
are the same as or narrower than the elements of the generic offense, the statutory offense
qualifies as a predicate offense because the commission of the offense necessarily constitutes
commission of the generic offense. Id. at 599.

       This task “is straightforward when a statute sets out a single (or ‘indivisible’) set of
elements to define a single crime.” Mathis, 136 S. Ct at 2248. However, faced with an
alternatively phrased statute, courts must first determine whether the statute lists elements in the
alternative and thus creates a separate crime associated with each alternative element, or whether
the statute creates only a single crime and “spells out various factual ways,” or “means,” “of
committing some component of the offense.” Id. at 2249.

       As Mathis explained, “[e]lements are the constituent parts of a crime’s legal definition—
the things the prosecution must prove to sustain a conviction.” Id. at 2248 (quotation marks
omitted). “At a trial, they are what the jury must find beyond a reasonable doubt to convict the
defendant; and at a plea hearing, they are what the defendant necessarily admits when he pleads
guilty.” Id. Means, on the other hand, “are mere real-world things—extraneous to the crime’s
legal requirements.”    Id.   “They are circumstances or events having no legal effect or
consequence . . . [and] need neither be found by a jury nor admitted by a defendant.” Id.
(quotation marks and alterations omitted). As we recently explained:

       In determining whether statutory alternatives constitute elements or means,
       [Mathis] clarified that sentencing courts should look first to state law, including
       judicial interpretations of the criminal statute by state courts. Alternatively, the
       statute itself may provide the answer. A statute might explicitly identify which
       things must be charged (and so are elements) and which need not be (and so are
       means). Moreover, if statutory alternatives carry different punishments, then
       under Apprendi they must be elements. On the other hand, if a statutory list is
       drafted to offer “illustrative examples,” then it includes only a crime’s means of
       commission.
 No. 17-5517                        Richardson v. United States                             Page 4


       State law can be expected to provide a clear answer to the elements-means
       dilemma in many cases, but, if it does not, a sentencing court may briefly look to
       the record of the prior conviction. Sentencing courts encountering this situation
       may take a “peek” at the record documents for the sole and limited purpose of
       determining whether the listed items are elements of the offense. Indictments,
       jury instructions, plea colloquies and plea agreements will often reflect the
       crime’s elements and so can reveal whether a statutory list is of elements or
       means. If the charging documents reiterate all the terms of the law, then each
       alternative is only a possible means of commission, not an element that the
       prosecutor must prove to a jury beyond a reasonable doubt. The same is true if
       those documents use a single umbrella term like “premises.” On the other hand,
       the record could indicate that the statute contains a list of distinct elements by
       referencing one alternative term to the exclusion of all others. Only if the record
       indicates that the listed items are elements, not alternative means, may the
       sentencing courts examine the Shepard documents to determine whether the crime
       the defendant was convicted of constituted a generic burglary. The Court
       cautioned, however, that such record materials will not in every case speak
       plainly, and if they do not, a sentencing judge will not be able to satisfy Taylor’s
       demand for certainty when determining whether a defendant was convicted of a
       generic offense.

United States v. Ritchey, 840 F.3d 310, 318 (6th Cir. 2016) (internal quotations, citations,
quotation marks, and alterations omitted).

       If an alternatively phrased statute sets forth alternative elements of an offense, the statute
is divisible and courts may proceed to apply the “modified categorical” approach to identify
which crime of the alternative crimes set forth in the statute was the basis of the defendant’s
conviction. Mathis, 136 S. Ct at 2248–49. The modified categorical approach permits us to look
at a limited class of documents from the record of the prior conviction (Shepard documents) to
determine which crime, with what elements, the defendant was convicted of, before comparing
that crime’s elements to the generic offense. Id.; see Shepard v. United States, 544 U.S. 13, 26
(2005) (“We hold that enquiry under the ACCA to determine whether a plea of guilty to burglary
defined by a nongeneric statute necessarily admitted elements of the generic offense is limited to
the terms of the charging document, the terms of a plea agreement or transcript of colloquy
between judge and defendant in which the factual basis for the plea was confirmed by the
defendant, or to some comparable judicial record of this information.”).
 No. 17-5517                                Richardson v. United States                                      Page 5


        Here, it is undisputed that the Georgia burglary statute at issue3 criminalizes more
conduct than the generic definition of burglary set forth in Taylor because it includes vehicles,
railcars, watercraft, and aircraft in its list of locations covered by the statute. Thus, our first task
is to determine whether the listed locations are alternative elements or alternative means of
fulfilling an element. If the Georgia statute includes alternative locational elements, the statute is
divisible and we must apply the modified categorical approach. If the statute contemplates
alternative means of fulfilling the locational element, the statute is indivisible and subject only to
the categorical analysis.

                       III. THE ELEVENTH CIRCUIT’S GUNDY DECISION

        In United States v. Gundy, the Eleventh Circuit applied the principles and tools outlined
in Mathis to the Georgia burglary statute at issue here and found the statute to be divisible.
842 F.3d 1156, 1159–70 (11th Cir. 2016).

        Gundy first found that the Georgia burglary statute is distinguishable from both the Iowa
burglary statute found to be indivisible by the Supreme Court in Mathis and the Alabama
burglary statute, which the Eleventh Circuit had previously found indivisible in United States v.
Howard, 742 F.3d 1334, 1348 (11th Cir. 2014). Both the Iowa and Alabama statutes used a
single term—“occupied structure” and “building,” respectively—that was then defined in a
separate statutory section to include non-generic types of locations. Gundy, 842 F.3d at 1165–67
(citations omitted). In contrast, the Gundy court reasoned, “the plain text of the Georgia statute
has three subsets of different locational elements, stated in the alternative and in the disjunctive.”
Id. at 1167. Second, the court addressed state caselaw and found that in Georgia “a prosecutor
must select, identify, and charge the specific place or location that was burgled,” “the hallmark
of a divisible statute.” Id. Third, the court relied on a Georgia Supreme Court case stating that


        3
            At the time of Richardson’s burglary offenses, Georgia’s burglary statute provided as follows:
        A person commits the offense of burglary when, without authority and with the intent to commit a
        felony or theft therein, he enters or remains within the dwelling house of another or any building,
        vehicle, railroad car, watercraft, or other such structure designed for use as the dwelling of another
        or enters or remains within any other building, railroad car, aircraft, or any room or any part
        thereof. . . .
Ga. Code Ann. § 16-7-1(a) (1980).
 No. 17-5517                            Richardson v. United States                                  Page 6


the fact “that the [burglarized] vehicle was designed as a dwelling was an essential element of the
offense.” Id. at 1168 (quoting DeFrancis v. Manning, 271 S.E.2d 209, 210 (Ga. 1980)).

        Having concluded that the statute is divisible, the Gundy court found that the state
indictments, which charged the defendant in two prior cases with burglarizing a “dwelling
house,” and in five cases with burglarizing a “business house,” “satisf[ied] Taylor’s demand for
certainty that Gundy’s convictions were for burglary of a building or other structure, which is
generic burglary.” Id. at 1170.

        Judge Jill Pryor dissented, advancing four arguments. First, she would have relied on a
Georgia Court of Appeals case suggesting that the type of location is not an element of Georgia
burglary. Id. at 1172 (quoting Lloyd v. State, 308 S.E.2d 25, 25 (Ga. Ct. App. 1983)). Second,
she looked to Georgia’s model jury instructions that “list [] ‘building or dwelling’ as part of a
single element.” Id. at 1173. Third, she contended that the inclusion of the phrase “other such
structure designed for use as the dwelling of another” in the second part of the statute’s list of
locations is indeterminate and precludes a finding of divisibility. Id. at 1172–73. Fourth, as to
the “peek” at Gundy’s records, she found them unavailing because indictments for five of
Gundy’s predicate crimes used the phrase “business house,” which is not found in the statute. Id.
at 1178.

        The Eleventh Circuit declined to revisit Gundy en banc.4

                                           IV. DISCUSSION

        Because Georgia law does not clearly answer whether the locations listed in Georgia’s
alternatively phrased burglary statute are means or elements of the offense, we “peek” at the
records of Richardson’s prior state convictions, which support the conclusion that the multiple
locations listed in the statute are alternative elements, rather than alternative means. We thus
conclude that the statute is divisible.




        4
          The Supreme Court recently denied Gundy’s petition for a writ of certiorari. Gundy v. United States,
138 S. Ct. 66 (2017).
 No. 17-5517                         Richardson v. United States                             Page 7


       1. Georgia Burglary Statute’s Text

       The Georgia burglary statute at issue does not set out different punishments for
burglarizing different types of structures, so reference to the statutory text to see whether
different punishments attach to the different variations provides no help. Mathis, 136 S. Ct. at
2256 (“If statutory alternatives carry different punishments, then under Apprendi they must be
elements.”).

       Further, unlike the Iowa burglary statute at issue in Mathis and the Tennessee aggravated
burglary statue at issue in our decision in United States v. Stitt, 860 F.3d 854, 857 (6th Cir.
2017), Georgia’s burglary statute does not use a single locational term such as “occupied
structure” (Iowa Code § 713.1) or “habitation” (Tenn. Code Ann. § 39-14-403), which is then
separately defined by means of “illustrative examples.” Nor does Georgia’s burglary statute use
the broad term “includes,” unlike, for instance, the Alabama statute held indivisible in Howard,
742 F.3d at 1348. Thus, this inquiry is also of no help; although a statute with a single locational
element that is separately defined is indivisible, the absence of a single locational element with a
separate definition does not mean that a statute is divisible.

       2. Georgia Burglary Statute’s Structure

       According to Gundy, the burglary statute creates three distinct and exhaustive categories
of locations: “(1) dwelling house, or (2) building, vehicle, railroad car, watercraft, or other such
structure designed for use as a dwelling, or (3) any other building, railroad car, aircraft, or any
room or any part thereof.” 842 F.3d at 1165. Further, Gundy held that the statute’s repeated use
of the disjunctive “or” indicates that those specifically listed locations are alternative elements of
the offense. “Each of the three subsets enumerates a finite list of specific structures in which the
unlawful entry must occur to constitute the crime of burglary. In doing so, the burglary statute
has multiple locational elements effectively creating several different crimes.” Id. at 1167.
Focusing on the disjunctive nature of the statute does find some support in precedent. For
instance, in Descamps, the Supreme Court explained that a statute “stating that burglary involves
entry into a building or an automobile” is divisible. Descamps v. United States, 570 U.S. 254,
257 (2013).
 No. 17-5517                         Richardson v. United States                            Page 8


       However, Gundy’s conclusion that the statute’s structure supports finding that the
locations are elements is problematic. First, Gundy’s assertion that the statute has three subsets
of different locational elements is not based on any Georgia authority (and our research reveals
none). Second, even if Gundy is correct to rely on the disjunctive nature of the statute to divide
it into three subsets, as the dissent in Gundy pointed out,

       Mathis makes clear that alternative phrasing is a necessary—but by no means
       sufficient—condition to read a statute as setting out alternative elements. See
       136 S.Ct. at 2256 (“The first task for a sentencing court faced with an
       alternatively phrased statute is thus to determine whether its listed items are
       elements or means.”). Mathis then lists two attributes of an alternatively phrased
       statute that would confirm its divisibility. First, “[i]f statutory alternatives carry
       different punishments, then under Apprendi they must be elements.” Id. Second,
       “a statute may itself identify which things must be charged (and so are elements)
       and which need not be (and so are means).” Id. Neither is present in this case,
       however. Absent these attributes, or something equally compelling, alternate
       phrasing is neutral with respect to the elements-versus-means inquiry.

Gundy, 842 F.3d at 1174 (Jill Pryor, J., dissenting).

       3. Georgia Caselaw

       The government argues that the clearest indication that the statute contains a locational
element comes from the Georgia Supreme Court in DeFrancis v. Manning, 246 Ga. 307 (1980).
In Manning, the indictment charged that the defendant

       unlawfully without authority and with intent to commit a theft therein entered that
       certain vehicle, same being a gray Ford truck, being the property of and owned by
       . . . , said truck being located on 10th Avenue West in the City of Cordele, Crisp
       County, Georgia, at the time of said entry therein by the said accused.

Id. at 307. The Georgia Supreme Court set aside the defendant’s burglary conviction because the
indictment did not charge that the vehicle was “designed for use as a dwelling.” Id. at 308. As
the Georgia Supreme Court held, “that the vehicle was designed as a dwelling was an essential
element of the offense which must be alleged.” Id. (emphasis added).
 No. 17-5517                         Richardson v. United States                            Page 9


         The government reads too much into Manning. Again, we agree with the Gundy dissent:

         In [Manning], the Georgia Supreme Court upheld a lower court’s decision
         overturning a defendant’s conviction for burglarizing a truck. 271 S.E.2d at 210.
         The appellate court held the conviction was invalid because Georgia law only
         criminalized entering without authority “any . . . vehicle . . . designed for use as
         the dwelling of another,” id. (quoting O.C.G.A. § 26-1601 (1968)), and “no proof
         was offered at trial that the truck was ‘designed for the use as the dwelling of
         another.’” Id. For the same reason, the [Manning] court held that the indictment
         was flawed because it failed to allege that the truck was designed as a dwelling.
         See id. This omission was not error because—as the majority incorrectly
         surmises—Georgia burglary indictments must always include a single type of
         location. The question in [Manning] was not whether the burglary occurred in a
         truck versus a building, but rather whether the truck met the statute’s requirement
         that it be designed for use as a dwelling. Thus, the indictment in [Manning] was
         flawed because it did not allege a crime at all. In other words, [Manning] did not
         bar a burglary indictment from listing “building, dwelling, truck, or railroad car
         designed for use as a dwelling.” It merely said that an indictment must specify a
         location that the statute makes it a crime to enter.

Gundy, 842 F.3d at 1176–77 (Jill Pryor, J., dissenting). Stated differently, because breaking into
a car not adapted for overnight accommodation is not burglary, Manning emphasized that to
trigger the burglary statute, it was “essential” that the “adapted for overnight accommodation”
language be included in the indictment and proved at trial.

         Further, decisions issued after Manning reveal that Georgia’s appellate courts have not
read Manning to hold that a specific burglary location is an element of the offense. Notably,
three years after Manning, the Georgia Court of Appeals held that “there are two essential
elements which must be established by the State: 1) lack of authority to enter the dwelling or
building; 2) intent to commit a felony or theft.” Lloyd v. State, 308 S.E.2d 25, 25 (Ga. Ct. App.
1983).

         But Lloyd too does not resolve the threshold elements/means inquiry. Despite Lloyd’s
statement about the two elements of burglary, Lloyd “had nothing to do with the locational
element” at issue here, Gundy, 842 F.3d at 1169, as the types of places that could be burglarized
were not at issue in Lloyd. The sole issue in Lloyd was whether the evidence was sufficient to
prove “lack of authority on the defendant’s part to enter the building.” 308 S.E.2d at 25. Thus,
 No. 17-5517                        Richardson v. United States                           Page 10


although Manning does not “definitively answer[] the [threshold elements-versus-means]
question,” Mathis, 136 S. Ct. at 2256, neither does Lloyd.

       Richardson also relies on Weeks v. State, 616 S.E.2d 852 (Ga. Ct. App. 2005), and
Sanders v. State, 667 S.E.2d 396 (Ga. Ct. App. 2008), arguing that in Weeks

       [t]he indictment charged that [the defendant] entered the “dwelling house of
       another: to wit, Anthony Sexton.” The proof at trial, however, showed that the
       house was under construction. The appellate court agreed that the incomplete
       building was not a dwelling, but found that “Week’s [sic] argument is not a
       challenge to the sufficiency of the evidence, for the evidence sufficed to show that
       this was a building under the statute and therefore could be burglarized.” In
       holding that proof that the structure was a “building,” which was not the type of
       structure alleged in the indictment, did not raise a sufficiency argument, the court
       demonstrated that the type of structure was not an essential element of the
       offense. The jury need not find a specific type of structure - any structure would
       suffice. If the type of structure was an essential element of the offense, failure of
       proof on that issue would have sustained a sufficiency challenge because it would
       have automatically affected the defendant’s substantial rights.
                                               ***

       [Sanders] confronted the same issue . . . . Sanders was charged with entering “the
       dwelling house of another, to wit: Aaron Fox.” The evidence at trial, however,
       did not establish that the building was a dwelling. Nonetheless, because the
       evidence was sufficient to find the place entered was a building, the court found
       that the evidence was sufficient to uphold the burglary conviction. Thus, under
       Georgia law, the type of structure need not be charged - and if one type of
       structure was actually charged, proof of a completely different type of structure is
       sufficient to uphold a finding of guilt - clearly establishing that the type of
       structure is not an element of the offense.

(Appellant’s Br. at 12–13 (internal citations omitted).)

       Richardson’s assertion that both Weeks and Sanders “made clear that the type of structure
is not an element of burglary” (Id. at 12) is unconvincing because neither Weeks nor Sanders
actually held that the specific type of location is not an essential element of burglary. In each
case, the defendants merely argued that “the evidence fatally varied from the allegations of the
indictment.” Weeks, 616 S.E.2d at 854; see Sanders, 667 S.E.2d at 399. Under Georgia law,
whether a variance is fatal turns on whether “(1) . . . the accused [was] definitely informed as to
the charges against him so that he [was] able to present his defense, and (2) [is] protected against
 No. 17-5517                               Richardson v. United States                                    Page 11


another prosecution for the same offense.” Battles v. State, 420 S.E.2d 303, 305 (Ga. 1992). In
both Weeks and Sanders, the appellate court held that the variances were not fatal because the
description of the burgled structure in the indictment was sufficient and did not “impede[] [the
defendant’s] ability to present a subsequent defense or surprise him at trial, and [ensured that] he
cannot be subjected to a subsequent prosecution for the burglary of the building in question.”
Weeks, 616 S.E.2d at 855. Thus, both Weeks and Sanders are more properly characterized as
fatal-variance cases that, contrary to Richardson’s assertions, do not definitively demonstrate that
the locations listed in the Georgia burglary statute are alternative means of satisfying a single
element.

         Further, as the Gundy majority and the government here point out, the Georgia Court of
Appeals has repeatedly held that “where the defendant is charged with burglary, the indictment
must specify the location of the burglary,” Morris v. State, 303 S.E.2d 492, 494 (Ga. Ct. App.
1983), and the prosecution must “prove the specific location of a burglary in order to obtain a
conviction.” State v. Ramos, 243 S.E.2d 693, 694 (Ga. Ct. App. 1978). Indeed, in every Georgia
burglary case cited by Richardson in his brief, the indictment specified the particular type of
location burglarized. See Sanders, 667 S.E.2d at 399 (a “dwelling house”); Weeks, 616 S.E.2d at
853 (same).5 As Gundy held,

         [t]he U.S. Supreme Court has told us that “[a] prosecutor charging a violation of a
         divisible statute must generally select the relevant element from the list of
         alternatives.” Descamps, 570 U.S. at ––––, 133 S.Ct. at 2290. That the Georgia
         prosecutor must select and identify the locational element of the place burgled—
         whether the place burgled was a dwelling, building, railroad car, vehicle, or
         watercraft—is the hallmark of a divisible statute.

842 F.3d at 1167. However, the Georgia cases addressing indictment requirements take us only
so far; they do not definitively establish that the specified burglary locations are alternative
elements of the offense. The cases do not address the elements of the burglary statute; rather,
they deal with notice to the accused and double jeopardy. As the Gundy dissent aptly observed,



         5
          It is also notable that not one of the Georgia cases cited by Richardson holds that an indictment may
charge a generic burglary (e.g., unauthorized entry into a “building or structure”) but that a jury may instead find a
defendant guilty of a non-generic burglary (e.g., unauthorized entry into an aircraft).
 No. 17-5517                          Richardson v. United States                         Page 12


       the [Gundy] majority misapprehends the purpose of requiring the burglary’s
       location to be included in indictments. The majority speculates that the multiple
       types of locations listed in the Georgia burglary statute must be “why under
       Georgia law a prosecutor must select, identify, and charge the specific place or
       location that was burgled.” . . . This speculation lacks support. Rather, as a case
       the majority cites makes clear, an indictment must include the location
       burglarized in order “to give the defendant ample opportunity to prepare a
       defense.” Morris, 303 S.E.2d at 494. The many indictment cases on which the
       majority relies never considered whether the types of locations listed in Georgia’s
       burglary statute are alternative elements or means of committing the crime
       because these cases were concerned only with the need to “inform the accused as
       to the charges against him so that he may present his defense and not . . . be taken
       by surprise” and to “protect the accused against another prosecution for the same
       offense.” Smarr v. State, 317 Ga. App. 584, 732 S.E.2d 110, 115 (2012).

842 F.3d at 1176 (Jill Pryor, J., dissenting).

       Finally, Richardson relies on Georgia’s pattern jury instructions. He argues that because
the instructions refer to the burglarized location only as “any building or dwelling” without
listing the other locations enumerated in the statute (such as “aircraft”), the instructions support
the conclusion that the type of location is not an element of burglary. (Appellant’s Br. at 15–16
(citing Ga. Suggested Pattern Jury Instr., Vol. II, Crim. §§ 2.62.10, 2.62.20 [hereinafter Ga.
Crim. Jury Instr.]).) Richardson also contrasts burglary’s intent element with the locational list.
Because there are two types of intent (to commit theft and to commit a felony), Georgia has two
sets of jury instructions for burglary.      Richardson thus surmises that the lack of separate
instructions as to each location enumerated in the burglary statute indicates that location is not a
statutory element.

       However, the proposed jury instructions also do not resolve the elements/means inquiry.
First, it appears that the phrase “any building or dwelling” was intended only as a placeholder; as
the instructions direct, a trial judge should “[c]harge only the appropriate language” from the
recommended instruction and “adapt parentheticals to the indictment and evidence.” Ga. Crim.
Jury Instr., Preamble to § 2.62.10. And the requirement that the instructions be modified to
comport with the indictment is well-settled in Georgia. See, e.g., Childs v. State, 357 S.E.2d 48,
58 (Ga. 1987) (stating that it “is error to charge the jury that a crime may be committed by either
 No. 17-5517                                Richardson v. United States                          Page 13


of two methods, when the indictment charges it was committed by one specific method”)
(internal quotations marks, alterations, and citation omitted).

        Second, although the relevant language of the burglary statute did not change from the
pre-July-2012 version to the 2012-2017 version,6 the language of the corresponding jury
instructions did.7 The jury instructions now list in parentheses each location enumerated in the
statute. Thus, we would have to conclude that the statute is indivisible under one set of jury
instructions (because, as Richardson argues, the instructions include the phrase “any building or
dwelling” instead of the full list of locations) but divisible under a later version of jury
instructions (because the instructions now include the full list of locations), even though the
relevant language in the underlying burglary statute remained unchanged. Thus, Georgia’s
pattern jury instructions are also of little help.

        4. Georgia Law Fails to Provide a Clear Answer

        Richardson and the government, as well as the majority and dissent in Gundy, present
colorable arguments and reasonable inferences.                   However, neither side has established its
position with certainty. Unlike the Iowa burglary statute at issue in Mathis, which relied on a
clear statement from the Iowa Supreme Court that the premises listed in the statute were
“alternative method[s]” of satisfying the locational element, Mathis, 136 S. Ct. at 2256, we do
not have the benefit of such a clear pronouncement from Georgia’s highest court.

        Although the parties’ arguments do not definitively answer the threshold elements/means
inquiry, they do establish that Georgia’s burglary statute and the law interpreting it are
ambiguous as to whether the different types of listed locations are elements or means of
committing the offense.           This is not surprising; “the divergence of outcomes after Mathis
suggests that the ‘elements or means’ inquiry is not quite as easy as the Supreme Court thought,
not the least because state legislatures and state courts do not draft their laws and craft their




        6
            Compare Ga. Code Ann. § 16-7-1 (1980) with Ga. Code Ann. § 16-7-1 (2012).
        7
            Compare Ga. Crim. Jury Instr. § 2.62.10 with Ga. Crim. Jury Instr. § 2.62.11.
 No. 17-5517                               Richardson v. United States                                     Page 14


decisions with this particular distinction in mind.” United States v. Steiner, 847 F.3d 103, 120
(3d Cir. 2017).8

         Here, even the most persuasive arguments offered by each side do not “definitively”
answer the threshold question. Mathis, 136, S.Ct. at 2256. We disagree with the Gundy majority
that the burglary statute’s text and structure support the conclusion that the locations listed in the
statute are elements rather than means. But we also disagree with the Gundy dissent that Georgia
“case law unambiguously defines the elements of the crime of burglary, and the different types of
locations that can be burglarized are not separate elements.” 842 F.3d at 1171 (emphasis added).

         Thus, because Georgia law fails to provide a clear answer, a Mathis “peek” at the records
of Richardson’s three Georgia burglaries is necessary.

         5. Mathis “Peek”

         As the Mathis Court explained, “if state law fails to provide clear answers, federal judges
have another place to look: the record of a prior conviction itself.” 136, S.Ct. at 2256. The
Court cautioned that this “peek” at the record documents “is for the sole and limited purpose of
determining whether the listed items are elements of the offense.” Id. at 2256–57 (quotation
marks and alterations omitted). The Court also gave contrasting examples of how to employ the
“peek” to answer the elements/means inquiry.

         Suppose, for example, that one count of an indictment and correlative jury
         instructions charge a defendant with burgling a “building, structure, or vehicle”—
         thus reiterating all the terms of Iowa’s law. That is as clear an indication as any
         that each alternative is only a possible means of commission, not an element that
         the prosecutor must prove to a jury beyond a reasonable doubt. So too if those
         documents use a single umbrella term like “premises”: Once again, the record
         would then reveal what the prosecutor has to (and does not have to) demonstrate

         8
           In his dissent in Mathis, Justice Breyer criticized the elements/means inquiry, predicting it would
“produce a time-consuming legal tangle” and prove to be “not practical” in part because “there are very few States
where one can find authoritative judicial opinions that decide the means/element question.” Mathis, 136 S. Ct. at
2263–64 (Breyer, J., dissenting). Justice Alito, also dissenting in Mathis, was similarly concerned that “[t]he
Court’s approach calls for sentencing judges to delve into pointless abstract questions” and that lower courts would
struggle to apply the means-element distinction. Id. at 2268 (Alito, J., dissenting); see also id. at 2264 (“Because of
the ever-morphing analysis and the increasingly blurred articulation of applicable standards, [lower courts] are being
asked to decide, without clear and workable standards, whether disjunctive phrases in a criminal law define
alternative elements of a crime or alternative means of committing it.”) (Breyer, J., dissenting) (quoting Omargharib
v. Holder, 775 F.3d 192, 200 (4th Cir. 2014) (Niemeyer, J., concurring)).
 No. 17-5517                               Richardson v. United States                                     Page 15


         to prevail. See Descamps, 570 U.S., at ––––, 133 S.Ct., at 2290. Conversely, an
         indictment and jury instructions could indicate, by referencing one alternative
         term to the exclusion of all others, that the statute contains a list of elements, each
         one of which goes toward a separate crime. Of course, such record materials will
         not in every case speak plainly, and if they do not, a sentencing judge will not be
         able to satisfy “Taylor’s demand for certainty” when determining whether a
         defendant was convicted of a generic offense. Shepard, 544 U.S., at 21, 125 S.Ct.
         1254. But between those documents and state law, that kind of indeterminacy
         should prove more the exception than the rule.

Mathis, 136 S. Ct. at 2257. Here, the language in Richardson’s indictments9—the only available
record documents—“satisf[ies] Taylor’s demand for certainty when determining whether a
defendant was convicted of a generic offense.” Id. at 2257 (internal quotation marks omitted).
Richardson’s burglary indictments charge him with burglarizing “the dwelling house of another,”
(R. 35-1, PID 135), “a building, to wit: [a café,]” (id. at 139), and “the dwelling house of
another,” (id. at 141). Each indictment references only one of the several alternative locations
listed in Georgia’s burglary statute. This supports the government’s argument (and Gundy’s
holding) that the alternative locations are elements and the statute is divisible as to the locations
that can be burglarized.10

         Having concluded that Georgia’s burglary statute is divisible, we must determine whether
Richardson’s three prior Georgia burglaries are generic under the ACCA. In doing so, we
employ the modified categorical approach. Here, Richardson’s state court indictments make
clear that his burglary convictions involved three elements: (1) an unlawful entry (2) into a
dwelling house or building (3) with intent to commit a crime therein.                              These elements
substantially conform to the generic definition of burglary announced by the Supreme Court.



         9
           The first 1999 indictment charged that Richardson “did without authority and with the intent to commit a
felony or theft therein enter the dwelling house of another . . . .” (R. 35-1, PID 135.) The second 1999 indictment
charged that Richardson “did without authority and with the intent to commit a felony, to wit: theft, therein entered a
building, to wit: [a café.]” (Id. at 139.) The 2003 indictment charged that Richardson “did, without authority and
with the intent to commit a theft therein, enter and remain within the dwelling house of another . . . .” (Id. at 141.)
         10
            Richardson’s only argument here is that “[a] Mathis ‘peek’ invites unlawful judicial factfinding” and
“invites the very collapse of the distinction between the categorical and modified categorical approach cautioned
against in Descamps.” (Reply Br. at 12.) Having engaged in the analysis here, we understand the practical reality of
Richardson’s argument. Still, that argument demonstrates disagreement with Mathis and the Supreme Court’s
direction to peek at the records of a defendant’s prior convictions in search of clarity. But Mathis is the law.
 No. 17-5517                         Richardson v. United States                         Page 16


See Taylor, 495 U.S. at 599, 602 (stating that generic burglary is an “unlawful or unprivileged
entry into, or remaining in, a building or structure, with intent to commit a crime”).

       Therefore, Richardson’s prior Georgia burglary convictions at issue qualify as violent
felonies under the ACCA’s enumerated-crimes clause, and the district court did not err in
sentencing Richardson as an armed career criminal.

                                       V. CONCLUSION

       We AFFIRM the judgment of the district court.